 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                            EASTERN DISTRICT OF CALIFORNIA
 7   RAYMOND BALDHOSKY,                                 OLD CASE NO: 1:12-cv-01200-LJO-JDP
 8
                             Plaintiff,                 NEW CASE NO: 1:12-cv-01200-JDP
 9
                       v.
10
                                                        ORDER ASSIGNING ACTION TO U.S.
11   ANGEL GONAZALES, et al.,                           MAGISTRATE JUDGE FOR ALL
                                                        PURPOSES PURSUANT TO THE
12                           Defendants.                CONSENT OF ALL PARTIES
13
14
15          Pursuant to 28 U.S.C. § 636(c)(1), all parties have consented to the conduct before a
16   U.S. Magistrate Judge of all further proceedings in this action, including trial and entry of
17   judgment. Accordingly, this Court ASSIGNS this action to U.S. Magistrate Judge Jeremy D.
18   Peterson for all further purposes and proceedings. Further papers shall bear the new case
19   number 1:12-cv-01200-JDP.
20          U.S. District Judge Lawrence J. O'Neill will take no further action in this case.
21   Relevant deadlines will need to be reset before Magistrate Judge Peterson as necessary.
22   IT IS SO ORDERED.
23
        Dated:     October 9, 2019                        /s/ Lawrence J. O’Neill _____
24                                               UNITED STATES CHIEF DISTRICT JUDGE
25
26
27
28

                                                    1
